Case 1:20-cr-00163-PKC Document 71 Filed 10/27/20 Page 1 of 1
Case 1:20-cr-00163-PKC Document 69 Filed 10/26/20 Page1of1

GLENN A. GARBER, P.C. 283 sroapway, suITs 2370, NEW YORK, NY 10279
ATTORNEYS AT LAW

October 26, 2020

By ECF

Hon. P. Kevin Castel

U.S. District Court

Southern District of New York
500 Pear] Street

New York, NY 10007

RE: United States v. Louis Grasso, et. al.

29 er. 163 (PKC)

+ Dear Judge Castel:

a.m,

related concerns with a personal appearance at this time.

Attach,

ce:

TRL: 212-965-9370 PAK: 212-965-9375
WWW.GLENNGARBER.COM

I represent Louis Grass in the above referenced maiter. Provided with this letter is a
waiver under Rule 10 of the Federal Rules of Criminal Procedure of Mr. Grasso’s right to
personally appear at the arraignment and conference scheduled for October 28, 2020, at 10:30

A request for a virtual appearance is made due to Dr. Grasso’s age and health risks and

If the request is granted for Dr. Grasso, it is further requested that counsel be permitted to
appear virtually as well.

Thank you for your consideration.

All counsel by ECF

Respectfully submitted,

(FE

Glenn A. Garber
GLENN A. GARBER, PC
gearber@glenngarber.com
Cell 646-872-7855

 
